Citation Nr: 1421124	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, L.J., and N.D.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a Board hearing was held before the undersigned.  This case was previously before the Board in September 2013 when it was remanded for additional development.  


FINDING OF FACT

A chronic left ankle disability did not manifest in service; arthritis was not manifested during the first post-service year; and a left ankle disability is not otherwise related to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the Veteran and what part VA will attempt to obtain for the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
      
      Duty to Notify 

The record shows that in a September 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided VCAA notice to the Veteran in September 2009, which was prior to the March 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  Additionally, by the letter sent in September 2009, the Veteran was provided with notice of what type of information and evidence was needed to substantiate a claim for service connection, as well as, types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

      Duty to Assist

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records (STRs), service personnel records, and assisted the Veteran in obtaining pertinent medical evidence, including VA treatment records and Social Security Administration (SSA) records.  Pursuant to the September 2013 remand, the Veteran was asked to provide an authorization allowing VA to obtain additional treatment records from The Orthopedic Institute.  A review of the record shows the Veteran did not receive notice of this request as the letter was returned to the RO marked undeliverable.  The Board finds that the omission of these records is non-prejudicial to the Veteran's claim.  The limited treatment records associated with the file from The Orthopedic Institute relate to a separate non-service-connected hip disability which is not the subject of the appeal.  Additionally, as will be discussed below, the Board finds these records not to be relevant to the instant appeal in light of the Veteran's statement during the VA examination denying that he received treatment for his left ankle disability after separation from service.  Therefore, all known and available records relevant to the issue of his left ankle disability on appeal have been obtained and associated with the file; and the Veteran has not contended otherwise.  

Pursuant to the September 2013 remand, the Veteran was afforded a VA examination in January 2014 to determine the nature of his left ankle disability.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As is noted above a hearing was held before the undersigned in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties, including (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 hearing, the Veterans Law Judge specifically discussed the evidence that was lacking to substantiate the claim.  Specifically, that a medical opinion establishing causation was needed.  As such, the Board finds that there has been compliance with 38 C.F.R.§ 3.103(c)(2), in accordance with Bryant.

VA has complied, to the extent necessary, with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria 

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

Initially, the Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

Service treatment records show the Veteran was treated in April 1980 for left ankle pain following a softball injury.  A contemporaneous x-ray was negative for a fracture or dislocation.  Acute eversion sprain was diagnosed.  A temporary profile was assigned, with restrictions not to march, run or walk for three days.  Physical therapy was consulted.  An August 1981 service treatment record noted that the Veteran participated in PT three times a week and played football and lifted weights daily.  

The earliest record of post-service treatment is an October 2008 evaluation for the establishment of care at the VA medical center.  However, on examination, the Veteran complained solely of chronic right ankle pain.  There were no complaints of left ankle pain.  (The Veteran is not seeking service connection for a right ankle disability). 

VA treatment records from 2009 to 2010 show ongoing problems of ankle pain and swelling; however, these records do not delineate if it is the left ankle or right ankle.

The Veteran underwent a VA examination in March 2010.  The examiner reviewed the record, including service treatment records and VA treatment records, and recorded the Veteran's contentions and current symptoms.  After examination, left ankle strain was diagnosed.  The examiner noted that a more precise diagnosis could not be rendered because there were no current objective data to support a more definitive diagnosis.  The examiner noted that it would only be with resort to speculation to opine whether or not the Veteran's current claimed left ankle strain was the same as or was a result of the injury of the left ankle during active duty.  The examiner further noted that the service treatment records showed a left ankle eversion sprain in April 1980 with a negative x-ray reading for any fractures.  There was no objective evidence of a left ankle fracture in service, and the service treatment records are otherwise silent for any left ankle injuries, symptoms, treatments or diagnoses.  Therefore the examiner concluded that there was no objective evidence that the Veteran's in-service left ankle injury was more than an acute and transitory condition, or that it could have caused or be related in any way to his current left ankle strain.  

A June 2010 joint opinion from the Veteran's social worker and doctor noted that the Veteran had an ankle strain subsequent to a decade's old injury (1980 softball injury) with resulting functional impairments.  

On the December 2010 notice of disagreement, the Veteran reported stated that he was treated for his left ankle disability continuously since separation from service, and in particular, treated at the VA medical center for the previous three years.  

VA treatment records from 2010 to 2014 again show ongoing problems of ankle pain and swelling, without delineating if it is pain of the left ankle or right ankle.

The Veteran presented testimony at a hearing in July 2011.  The Veteran testified that he injured his ankle in service while playing softball.  He testified that his treatment in-service including going to the hospital where he was put in a splint and given pills to control the swelling, but that his ankle was not broken.  The Veteran stated that he did not run during PT following this injury and that he was put on a permanent profile until his discharge from the military.  Instead of PT, he testified that he sat at a desk to keep his ankle elevated.  He testified that his ankle prevented him from playing sports the way he used to.  

Social Security Administration (SSA) records show the Veteran was disabled for SSA purposes beginning April 2008 due to osteoarthritis and allied disorders, to include degenerative joint disease of the left hip and left shoulder; essential hypertension; and obesity.  The medical records associated with the SSA determination show the Veteran complained of left ankle pain and swelling with standing and walking.

The Veteran was afforded a second VA examination in January 2014.  On examination he reported that in 1979, while playing softball on active duty he injured his left ankle.  He reported that his foot became swollen and he was treated in the emergency room with pill and wrapping.  The Veteran reported that he was told it was cracked, but to rest for 24 hours.  He was able to return to his duties.  He denied any evaluation or treatment for his left ankle in the years following separation, except to note that he started going to the VA in 2008.  The examiner noted that treatment at the VA in 2008 was for the right ankle, not the left ankle.  The Veteran reported constant pain, intermittent swelling, and that it sometimes feels dead and that he cannot walk on it.  He denied medication or the use of braces.  

Following examination, left ankle strain was diagnosed.  The examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's current claimed left ankle condition is causally related to his active military service, specifically to include the April 1980 injury.  The examiner confirmed that in April 1980 the Veteran sustained an acute eversion sprain to his left ankle while playing softball with negative x-rays and significant improvement a week later.  No record of fracture, cast, surgery, or prolonged bed rest/incapacitation was noted.  The Veteran reported returning to his assigned duties within a month of injury and that he did not seek medical treatment for his left ankle following separation from service.  Further, the examiner provided that the Veteran was employed in heavy strenuous occupations after separation which would not have been likely if he had a significant left ankle condition upon separation.  He stopped working following a 2008 motor vehicle accident.  The examiner concluded that other occupational or social events since separation which caused his claimed left ankle condition cannot be ruled out.  

The preponderance of the evidence is against this claim.  While the Veteran reported that he has had a continuous left ankle disability since service, his assertions are inconsistent with recorded evidence.  Specifically, there is no supporting evidence of a left ankle disability for several years after service.  In other words, there is a lack of persuasive evidence of a continuity of left ankle symptomatology after service to otherwise suggest a nexus to service.  Moreover, the post-service evidence does not include any mention of specific complaints or findings of left ankle problems until August 2009 (nearly 27 years after separation from service) when the Veteran filed his claim.  Such a lengthy time interval between service and the Veteran's first recorded treatment for left ankle complaints is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the Veteran denied receiving any treatment for his left ankle in the years following separation.  Accordingly, service connection for a left ankle disability, on the basis that such disability became manifest in service, and persisted, is not warranted.  38 C.F.R. § 3.303(b).  

Additionally, there is no evidence of left ankle arthritis, therefore, service connection for such on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's left ankle disability is otherwise related to his service.  Both the March 2010 and January 2014 examiners noted that the left ankle sprain incurred in service was acute, transitory, and resolved.  The 2014 examiner noted the injury showed significant improvement within one week.  Although the Veteran asserted he remained on a permanent profile for the duration of his service, this assertion is not supported by the record.  A separation examination is not available; however, an August 1981 service treatment record showed the Veteran participated in PT three times a week, played football, and lifted weights daily.  Further evidence that the 1980 sprain resolved prior to separation from service includes the lack of treatment for nearly 27 years following separation.  See Maxson, supra.  As the 2014 examiner noted, the Veteran worked in strenuous occupations, which would have been unlikely with a significant left ankle disability.  As such, the competent medical evidence of record is against finding a nexus between the Veteran's current left ankle disability and the acute left ankle sprain incurred (and resolved) in service.  As such, service connection must be denied.  

The Board has considered the Veteran's lay statements regarding the etiology of his left ankle disability.  However, in the absence of credible evidence of continuity of symptoms or a medical nexus, the Veteran's own assertions that there is a nexus between his current left ankle disability and his service are not competent evidence.  The determination of a medical etiology is rather a matter beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran may sincerely believe his left ankle disability is the result of his service, the medical evidence of record has found to the contrary.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection a left ankle disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


